Citation Nr: 1757937	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  09-29 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel

INTRODUCTION

The Veteran had active duty service from November 1960 to November 1980, including service in the Republic of Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in March 2008 by a Department of Veterans Affairs (VA) Regional Office (RO).

In August 2012, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A hearing transcript is associated with the record on appeal.

In November 2012 and June 2013, the Board remanded this matter for additional development.  In December 2014, the Board issued a decision denying the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD.  The Veteran subsequently appealed the issue to the United States Court of Appeals for Veterans Claims (Court) and, following a January 2016 Joint Motion for Remand (JMR), such decision was vacated and remanded.  

Upon the Board's initial review of the record in light of the JMR and evidence received thereafter, it was determined that further medical inquiry was necessary to decide the claim.  As such, the Board sought a medical expert opinion from the Veterans Health Administration (VHA) pursuant to VHA Directive 1602-01 in October 2016.  An opinion was rendered in November 2016.  The Veteran and his representative were provided a copy of the opinion and allowed 60 days to submit additional evidence and/or argument and a response thereto has been received.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran does not have PTSD as a result of a verified in-service stressor.

2.  An acquired psychiatric disorder other than PTSD is not shown to be causally or etiologically related to any disease, injury, or incident during service, and a psychosis did not manifest within one year of service discharge.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD, have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000); Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

While the Veteran's representative has argued that the November 2016 VHA opinion is inadequate for appellate review and the Veteran contends a January 2012 examination was tortuous and caused him to have a stroke, which will be discussed in detail herein, neither the Veteran nor his representative have alleged any other deficiency with respect to VA's duties to notify or assist.  See Scott, supra (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, to include psychosis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  According to 38 C.F.R. § 3.384 as pertinent to the instant claim, the term 'psychosis' includes a brief psychotic disorder; delusional disorder; psychotic disorder due to general medical condition; psychotic disorder, not otherwise specified (NOS); schizoaffective disorder; schizophrenia; schizophreniform disorder; shared psychotic disorder; and substance-induced psychotic disorder.

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In addition to the general principles governing service connection, to establish entitlement to service connection for PTSD the evidence must satisfy three basic elements.  There must be: 1) medical evidence diagnosing PTSD; 2) a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor; and 3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a).  In this regard, the Board notes that, for cases certified to the Board prior to August 4, 2014, as is the case here, the diagnosis of PTSD must be in accordance with the DSM-IV.  

With regard to the second PTSD element as set forth in 38 C.F.R. § 3.304(f), evidence of an in-service stressor, the evidence necessary to establish that the claimed stressor actually varies depending on whether it can be determined that the veteran "engaged in combat with the enemy."  See 38 U.S.C. § 1154(b); 38 C.F.R. 3.304(d).

If it is determined through military citation or other supportive evidence that a veteran engaged in combat with the enemy, and the claimed stressors are related to combat, the veteran's lay testimony regarding the reported stressors must be accepted as conclusive evidence as to their actual occurrence and no further development or corroborative evidence will be necessary.  See 38 C.F.R. § 3.304(f).  

When the claimed stressor is not related to combat, the veteran's lay testimony, by itself, will not be enough to establish the occurrence of the alleged stressor.  Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other corroborative evidence that substantiates the veteran's testimony or statements as to the occurrence of the claimed stressors.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

However, in July 2010, the evidentiary standard outlined in 38 C.F.R. § 3.304(f)(3) for establishing in-service stressors in claims for PTSD was relaxed.  The new regulations provide that if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  75 Fed. Reg. 39,843, 39,852 (July 13, 2010); 38 C.F.R. § 3.304(f)(3).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran contends he has an acquired psychiatric disorder, to include PTSD, due to his military service, to include the circumstances surrounding his service in Vietnam.

In April 2007 and February 2008, the Veteran submitted stressor statements in which he reported two stressors.  First, he alleged that, in December 1969 or January 1970, his convoy was attacked by machine gun fire.  Of the 26 men present, only four, including the Veteran, survived.  The Veteran also reported that, in January 1970, while riding in a Jeep on his way to rest and recuperation (R&R), his vehicle was hit, and he was captured and held as a prisoner of war (POW) for three days.  He subsequently escaped after wrestling a pistol from a North Vietnam Officer and shooting him.  At the August 2012 hearing and elsewhere, he also testified that, while serving in the Republic of Vietnam, his units constantly came under mortar fire and artillery attacks.  In this regard, the Board notes that his service treatment records (STRs) document that his right leg was injured when he was in proximity to a mortar explosion.

Initially, the Board observes that the Veteran's alleged in-service stressor of his unit coming under mortar fire and artillery attack is related to his fear of hostile military or terrorist activity and consistent with the places, types, and circumstances of his service.  In this regard, the Veteran's service personnel records reflect that he served in Vietnam from July 1969 to July 1970 as a technical inspector and battalion maintenance sergeant, participated in several campaigns, and was awarded several medals related thereto.  Therefore, the Board accepts this stressor as verified. 

However, the Board finds the Veteran's statements regarding his other alleged stressors (participating in a firefight and being held as a POW) lack credibility in light of the evidence of record.  Specifically, there is no documentation to support either incident.  In fact, in March 2008, the Agency of Original Jurisdiction (AOJ) made a formal finding that the information submitted by the Veteran regarding in-service stressor events was insufficient to submit to the U.S. Army and Joint Services Records Research Center (JSRRC) or the National Archives and Records Administration (NARA).  Furthermore, in January 2011, the RO issued an administrative decision determining that the Veteran was not a POW.  In this regard, it was noted there was no evidence in the Veteran's STRs or personnel records to substantiate his claim of being a POW.  Moreover, Compensation and Pension (C&P) service could not confirm his POW status, and he was not listed on the National Archives website.  

Furthermore, there is no indication in the Veteran's STRs or personnel records that either incident actually took place.  In this regard, the Veteran reports that, following the alleged firefight during which more than 20 people died, he was covered in blood and brain matter, and had bone fragments protruding from his body, and yet his STRs do not contain any records of him being checked for wounds of his own or of the bone fragments being extracted.  Similarly, while the Veteran claims he was initially tortured as a POW war, fought off snakes and a would-be rapist, killed numerous captors, and was grazed by a bullet in the back of the head during his escape, his STRs do not contain any treatment for any injuries of this nature.  While he contends that he sold a gun to pay for a bath and convinced local women to stitch his head wound, this is also unsupported by the record.  In fact, a February 1981 VA examination report noted the Veteran's head was normal and symmetrical with no scars noted.  Additionally, his head was noted to be normal in reports of medical examination conducted in January 1971, March 1972, April 1973, April 1974, February 1977, and June 1980 and the only scars noted were on his arm and leg.  Additionally, in reports of medical history completed by the Veteran in January 1971, March 1972, February 1977, and June 1980, he denied a history of head injuries or periods of unconsciousness, any illness or injuries other than what was previously reported (none of which were gunshot wounds or injuries sustained in a gun fight), treating himself for illnesses other than minor colds, or being treated by clinics, physicians, healers or other practitioners in the last 5 years, excluding outside treatment noted for the foot and eyes in June 1980.  

Additionally, during a December 2012 examination, the Veteran described a nearly identical story regarding the gunshot wound he purportedly suffered as a POW, except he alleged he had been shot in the back of the head as a child by his mother, removed the bullet himself, and never reported the injury to anyone.

Moreover, the Veteran was not awarded any commendations to support his alleged in-service combat injuries and what would, if true, have been heroic feats.  In this regard, his claim that his home insurance would not pay if he received a Purple Heart medal and so he rejected the award defies common sense and knowledge.  Additionally, the Veteran has not provided any supporting information for this unlikely assertion such as an insurance policy.

Furthermore, the Board notes that the Veteran contends that both of these incidents that would have been intense and possibly life altering, both happened to take place when he was with strangers and that he did not subsequently learn or maintain the names of any of the persons involved, even the man with whom he was allegedly captured.  Given the incredibly specific details the Veteran has otherwise offered (length of snakes, the smirk on the face of a woman he buried who was pretending to be dead, the hollow reed he purportedly used to breathe through while hiding from his pursuers under water, the call signal he used to call in artillery fire on enemy troops, and the like), the Board finds his inability to remember the name of even one of these people who could corroborate his elaborate stories to be facially implausible.  

Given the foregoing, the Board finds that the Veteran's descriptions of the foregoing in-service stressors are inconsistent and not supported by the contemporaneous record, and, therefore, lack credibility.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  In the instant case, the Veteran has not provided sufficiently specific details surrounding such alleged stressors so as to allow verification, to include names of the persons involved.  Furthermore, there is no record in the Veteran's STRs or personnel records that he ever experienced a fire fight or sustained injuries as a POW, to include a gunshot wound to the head, during his service.  Therefore, in light of the fact that such reported stressors are unverified, inconsistent with the available evidence, and were not reported until he had a self-interested reason for doing so, the Board finds that the Veteran's statements describing his alleged in-service stressors related to being in a firefight and being held as a POW to be not credible.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence).

Turning to the medical evidence of record, the Veteran's STRs indicate that he entered and separated from service with a clinically normal psychiatric evaluation; however, in August 1962, he was diagnosed with schizoid personality.  The Board finds the most probative evidence of record establishes that this diagnosis was erroneous.  In this regard, during a follow-up examination conducted in December 1967 for a security clearance, the Veteran was noted to be free from psychiatric disease.  Additionally, in December 2012, the Veteran underwent a comprehensive psychiatric evaluation, in which he described an extraordinarily abusive (sexual, physical, and emotional) childhood and developmental history.  

Thereafter, in July 2013, the December 2012 examiner provided an addendum opinion finding that it was less likely than not that the 1962 diagnosis was a correct diagnosis of schizoid personality disorder.  In support thereof, the examiner reasoned that, in 1962, DSM-I (1952-1968) was in use and that such manual was the first formally published attempt in the United States to establish a nosology-based reference for psychiatric disorders.  He stated that, although psychiatry is still far from being an objective field of medicine, there has been a great deal of change and general improvement in the nosology of mental health diagnoses since DSM-I.  The examiner noted that the 1962 STR was by a Major G.E.M. and that his credentials were not included, thereby rendering it impossible to determine his professional background.  The examiner also noted that Major M.'s note did not contain criteria for a DSM-IV TR diagnosis of schizoid personality disorder.  The examiner found the Veteran's own service over the time of 1960-1980, to include his advancement to E-7, was against a diagnosis of schizoid personality disorder.  It was further observed that neither the Veteran's clinical presentation during the December 2012 PTSD VA examination, nor his VA mental health treatment records endorse a diagnosis of schizoid personality disorder.  

Next, the examiner discussed the December 1967 STR noting the Veteran's prior assessment and diagnosis of schizoid personality, but found that there was no mental illness present in the Veteran at that time.  The December 1967 record showed that the Veteran reflected on the 1962 incident and indicated that he had been a relatively immature person then and had since matured.  By 1967, the Veteran was married, had children, got along well with others, had no disciplinary issues, and had advance to E-6.  The 1967 examiner cleared the Veteran psychiatrically to receive a security clearance.  The July 2013 VA examiner noted that, if the Veteran actually had schizoid personality disorder in 1962, it is most likely that it would have been evident in the 1967 evaluation and the examiner at such time would have noted that.  The examiner also noted the criteria for a schizoid personality disorder and ultimately concluded that, based on such criteria, the Veteran did not have schizoid personality disorder during service.

The record also contains an examination report from R.I.F., Ph.D., who found the in-service diagnosis to be correct.  In support thereof, he noted that many service members have personality disorders and that such does not disqualify people from service in the military or procurement of security clearances unless it interferes with service.  He further noted that the 1967 notation of "no disease" was irrelevant as a personality disorder is not a disease.  He also observed that the Veteran held odd beliefs and eccentricities; had a restricted affect; required safety and security in relationships; responded passively to adverse circumstances; was comfortable working in isolation; and was fearful of documenting his mental health struggles while employed.  Thus, Dr. R.I.F. reasoned the Veteran had schizoid personality disorder as persons with such disorder seem odd to others and are emotionally non-reactive.  Additionally, the psychologist indicated the Veteran provided incredulous and fantastical reports regarding his alleged in-service experiences, proving he had a hallmark of schizoid personality disorder, i.e., autistic thinking.

However, the Board finds that Dr. R.I.F.'s opinion is inadequate for appellate review as it was based on several inaccurate premises.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993) ("an opinion based upon an inaccurate factual premise has no probative value.).  Specifically, Dr. R.I.F. focused on the Veteran's employment as an aircraft inspector and found that this proved he suffered from a schizoid personality disorder.  The record actually shows that the Veteran had colleagues with whom he was close and that he worked as a minister in addition to his work as an aircraft inspector.  See March 2007 and December 2012 VA examination reports.  Additionally, Dr. R.I.F. apparently believed the 1962 examiner was a medical professional, despite the fact there is no indication of such as noted in the July 2013 addendum opinion.  

Further, while the Board appreciates Dr. R.I.F.'s opinion that a personality disorder is not a mental disease and would not be disqualifying for a security clearance, the Board finds the evidence of record is against such a finding.  First, while Dr. R.I.F.'s resume indicates he worked extensively in the military, the 2012 and 2013 VA examiner also noted having military experience and found that the diagnosed schizoid disorder would have disqualified him from a top secret security clearance.  Additionally, the fact that the Veteran was even asked to undergo additional testing in light of the 1962 diagnosis is indicative of the fact that such was perceived to be an impediment to his obtaining the clearance.  Thus, the Board finds his opinion that the Veteran's 1962 diagnosis was accurate lacks probative weight based on the contradictory evidence in the record, the fact his opinion was based on an inaccurate factual premise, and the fact, as a psychologist, he has less training and expertise than the 2012/2013 examiner, a psychiatrist, who concluded the diagnosis was erroneous.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).  

Nevertheless, given the contradictory evidence of record regarding the 1962 diagnosis, in October 2016 the Board sought an additional opinion from a VHA expert.  In November 2016, after reviewing the evidence of record, the board-certified psychiatrist found it was less likely than not that the Veteran's in-service diagnosis was correct.  In support thereof, she initially noted that the Veteran was extremely intoxicated at the time of the event leading to his evaluation and, while she assumed the 1962 examiner was a psychiatrist, she noted his findings were impressionistic and without firm details.  Furthermore, she contrasted the 1962 findings with those from 1967 when no diagnosis was rendered despite the examiner's incentive to err on the side of making a diagnosis for the safety of the country.  Like the 2012 and 2013 examiner, the expert also noted the Veteran's long military and civilian career after his in-service diagnosis spoke against the accuracy of the 1962 diagnosis, as did the Veteran's ability to maintain a lengthy marriage, work as a minister, and maintain close friendships.  Finally, the expert noted that the available VA treatment records did not contain any indication that the Veteran presented with an odd personality or symptoms of detachment.  Given the foregoing, she determined the in-service diagnosis of a schizoid personality disorder was incorrect.

Turning to whether the Veteran has a diagnosed acquired psychiatric disorder during the course of the appeal that is related to his military service, the Board notes there is conflicting information regarding a current diagnosis.  In this regard, VA outpatient treatment records note PTSD by history; a March 2007 VA examiner diagnosed PTSD; a September 2011 PTSD screen was negative; a January 2012 examiner did not diagnose PTSD or any other psychiatric disorder; an August 2012 statement from a VA nurse indicated the Veteran had a diagnosis of chronic PTSD; and subsequent VA treatment records contain diagnoses of PTSD and depressive disorder NOS.

Initially, the Board acknowledges that the March 2007 VA examiner and the Veteran's VA treatment providers have provided diagnoses of PTSD and depressive disorder and, if a veteran has received a diagnosis of PTSD from a competent medical professional, VA must assume that the diagnosis was made in accordance with the appropriate psychiatric criteria in regard to the adequacy of the symptomatology and the sufficiency of the stressor.  Cohen v. Brown, 10 Vet. App. 128, 153 (1997).  Nevertheless, VA may reject such a diagnosis on a finding that the preponderance of the evidence is against (1) the PTSD diagnosis, (2) the occurrence of the in-service stressor, or (3) the connection of the current condition to the in-service stressor.  The adequacy of a stressor, sufficiency of symptomatology, and diagnosis are all medical determinations.  Cohen, 143-44.  In the instant case, the Board finds there is sufficient evidence to reject the PTSD and depressive disorder diagnoses contained in the record.

Specifically, while the March 2007 VA examiner determined that the Veteran met the DSM-IV criteria for PTSD and related such to his combat experiences in Vietnam, the Board accords such determination no probative weight as such diagnosis was based, in part, on his alleged POW experiences which, as previously discussed, were found to be not credible.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (reliance on a Veteran's statements renders a medical opinion not credible if the Board rejects the statements of the Veteran as lacking credibility); see also Coburn v. Nicholson, 19 Vet. App. 427 (2006).  

Similarly, it appears that the Veteran's VA clinicians all based their diagnoses, at least in part, on his non-credible reports regarding the in-service shoot out and his POW experiences, and they are therefore also non-probative.  Id.  Furthermore, while the Veteran's VA nurse indicated in an August 2012 statement that he had chronic PTSD, no further information, to include a discussion of the DSM-IV criteria or the stressor such diagnosis was based on, was provided.  In this regard, a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  In addition, the Board notes that the Court has also expressly declined to adopt a "treating physician rule" which would afford greater weight to the opinion of a Veteran's treating physician over the opinion of a VA or other physician.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993).  

Indeed, in addition to the VA diagnoses of PTSD being non-probative, there is significant evidence that the Veteran does not in fact suffer from such a disorder.  Specifically, in December 2012, the Veteran was afforded a comprehensive examination.  After a detailed interview and evaluation, the examiner diagnosed the Veteran with delusional disorder, mixed type, and found that such was not related to the Veteran's military service.  In support of such opinion, the examiner noted the Veteran's report of his abusive childhood and his age of onset of the described pre-military events.  Moreover, while the Veteran's VA treatment records show a diagnosis of depressive disorder NOS, the December 2012 VA examiner associated the Veteran's depression symptoms with his diagnosed delusional disorder which, as previously discussed, he determined was not related to military service.  

Turning to the examiner's evaluation for PTSD, he addressed each criteria needed for a diagnosis for PTSD as defined in the DSM-IV and found the Veteran's symptoms did not support a PTSD diagnosis.  In this regard, a diagnosis of PTSD in accordance with the DSM-IV requires that 6 criteria be met.  Criterion A addresses the nature of the traumatic event; criterion B addresses re-experiencing the event; criterion C addresses avoidance of stimuli associated with the event and numbing of general responsiveness; criterion D addresses persistent symptoms of increased arousal; criterion E addresses the duration of the disturbance (symptoms in criteria B, C, and D), and criterion F requires that the disturbance causes clinically significant distress or impairment in social, occupational, or other important areas of functioning.  

In the instant case, the examiner determined that the Veteran met criterion A in light of his service in Vietnam.  However, he found that the Veteran did not meet criteria B and C in that the traumatic event was not persistently re-experienced and there was no persistent avoidance of stimuli associated with the trauma or numbing of general responsiveness.  The examiner further determined that the Veteran only met one symptom of increased arousal, rather than the requisite two or more.  Relevant to criteria E and F, as the examiner determined that the Veteran did not meet the criteria for a diagnosis of PTSD, he did not address the duration or severity of the symptoms.  While the examiner also acknowledged the previous PTSD diagnoses of record, he indicated that the previous examiners did not have full access to all of the Veteran's files.  Moreover, the examiner noted that, during the current examination, the Veteran did not present as a person with PTSD or criteria to endorse a PTSD diagnosis even with non-leading style questions.

As noted, the Veteran also underwent a private examination with Dr. R.I.F. who diagnosed the Veteran with PTSD based on his acknowledged in-service stressor of being fearful of hostile enemy soldiers.  Notably, as Dr. R.I.F. is not a VA psychologist or psychiatrist and VA did not contract with him, his opinion that the Veteran's acknowledged stressor supports a diagnosis of PTSD does not comply with the relaxed requirements of 38 C.F.R. § 3.304(f)(3) and is therefore inadequate for appellate review.

Even so, while Dr. R.I.F. found all of the criteria had been met for a PTSD diagnosis, he did not relate each criteria to the Veteran's verified stressor.  To the contrary, he based criteria B and D on the Veteran's non-credible stressor related to his alleged POW experience.  Additionally, the psychologist based his opinion regarding such criteria in part on the idea that the Veteran worked in an isolated position which, as noted above, is contradicted by the evidence of record that he had close colleagues and also worked as a minister.  Furthermore, in support of his finding that criterion C had been met, Dr. R.I.F. noted the Veteran's reports that he retired from the military in an effort to avoid being assigned to Korea, which he subjectively believed would bring back his fear of being under fire from Asians.  The Board notes, however, that the Veteran reported to the March 2007 VA examiner that he retired due to eligibility and, in a March 2008 submission, the Veteran indicated that he retired from the military due to his desire to stop performing mandatory physical training.  Thus, based on the contradictory evidence of record, the Board finds the Veteran's statement that he retired from the military to avoid being stationed in Korea lacks credibility and Dr. R.I.F.'s conclusion regarding the satisfaction of criterion C is therefore based on an inaccurate factual premise.  See Buchanan, supra; Reonal, supra.  

Additionally, Dr. R.I.F. appears to have confused criterion E (the duration of symptoms) and criterion F (impairment caused by symptoms) as he stated "[t]he duration of the disturbance is about 40 years, which meets [c]riterion F."  Notably, even if the Board were to attribute this finding to criterion E, the Veteran himself stated he had "suppressed" his experiences until the 2000's when his wife showed him a snake which reminded him of his non-credible experiences as a POW and/or when speaking to a clinician at his church made him remember his experiences.  Thus, criterion "E" is also based on an inaccurate factual premise.  Based on the foregoing, the Board affords Dr. R.I.F.'s opinion no probative value as it was based on numerous inaccurate factual premises as has been fully discussed herein.  Moreover, his opinion does not satisfy 38 C.F.R. § 3.304(f)(3).

In contrast, the December 2012 VA examiner determined that the Veteran did not meet the full DSM-IV criteria for PTSD and his conclusion is consistent with his findings with respect to each criteria necessary for such a diagnosis, as evidenced under the PTSD diagnostic criteria portion of the examination.  Notably, the December 2012/July 2013 examiner considered the Veteran's own statements as well as the record as a whole, and conducted a detailed mental status examination.  Further, he specifically noted the Veteran's alleged in-service experiences.  As such, the opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  Therefore, the Board accords great probative weight to the December 2012 VA examiner's opinion and his July 2013 addendum opinion.  

Notably, the November 2016 expert also reviewed the record, which included the March 2007, January 2012, December 2012, and July 2013 VA examination reports; Dr. R.I.F.'s examination report; the Veteran's lay statements; and VA treatment records, and concluded the Veteran has not suffered from any psychiatric disability during the course of the appeal.  First, she indicated the 2012 diagnosis of a delusional disorder was inaccurate as there is no evidence of delusions or delusional thinking in the Veteran's VA treatment records or from his wife who lived with him for several decades.  She then noted that, while the Veteran did indeed have a verified stressor related to his military service in a theater of war, the evidence was against a finding that he suffers from PTSD.  In support thereof, she noted he had an extensive military career after his return from Vietnam and earned the rank of E-7, reflecting that he was not experiencing significant dysfunction following his experiences as did his subsequent civilian career and ability to make and keep a family.  

It was further noted that the PTSD symptoms the Veteran has endorsed are either based on unverified, non-credible stressors (nightmares about snakes) or did not indicate a current symptom reflective of the PTSD criterion.  For example, she noted that, even if the Veteran did retire from the military in an effort to avoid returning to service in Asia, that decision was made some 30 plus years prior and does not indicate the Veteran was avoiding stimuli associated with his in-service stressor during the appeal period.  Furthermore, she indicated there was no evidence the Veteran's symptoms of restless sleep and irritability were associated with his acknowledged in-service stressor as opposed to his myriad health problems.  Additionally, she noted there was a perfectly rational and non-psychiatric reason for the Veteran to work as an aircraft inspector after service since this was what he was trained to do.  In sum, she determined that, based on her expertise and training as well as a comprehensive review of the medical records, the Veteran has not suffered from a psychiatric disability at any point during the appeal and did not experience psychosis within one year of his separation from service or at any point thereafter.

In a November 2017 submission, the Veteran's representative challenged the adequacy of the VHA expert's opinion.  First, he argued the expert did not accept the Veteran's verified stressor of being in fear of hostile military or terrorist activity.  The Board notes, however, that the expert actually specifically noted this and did not call it into question as indicated by her statement that the Veteran "...went to war and experienced war...."  Second, the representative has argued that the expert's statement "[w]ithout examining the Veteran today...it is difficult to make a diagnosis of PTSD..." undermines her opinion.  Importantly, the examiner did not express an inability to make an opinion as to the Veteran's psychiatric disorder, she merely indicated that such would be difficult.  She did not indicate she was unable to make a determination and, to the contrary, she found that the Veteran did not suffer from a psychiatric disability.  Third, the representative argued that the expert challenged Dr. R.I.F.'s findings based on speculation.  Notably, the Board has very specifically determined that many of Dr. R.I.F.'s findings were indeed questionable in light of the evidence of record that was also available to the expert who, again, has greater training and expertise in the area of psychiatric diagnoses than Dr. R.I.F. or the Veteran's representative.  See Black, supra.

Furthermore, a VA examiner is presumed to have properly discharged his or her duties as a health professional (presumption of regularity) in a review of the record, in interviewing the Veteran, and supporting his or her opinion with medical analysis applied to the significant facts of the case.  See Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed Cir. 2009) (applying the presumption of regularity to VA medical examiners in the discharge of their regular duties).  The presumption of regularity is only rebuttable by clear evidence to the contrary.  Miley v. Principi, 366 F.3d 1343, 1347 (Fed. Cir. 2004).  

Here, the Veteran's representative has not provided clear evidence to rebut the presumption of regularity nor has the Veteran in relation to his assertion that the January 2012 examination caused him to have a stroke.  Instead, they have voiced general dissatisfaction with the fact the examiners rendered opinions contrary to their interests.  Indeed, the Veteran subsequently expressed remorse over his treatment of the 2012 examiner.  See August 2012 hearing transcript.  As they have not demonstrated that the VA examiners were unaware of any significant fact in the case or introduced any evidence that shows a lack of impartiality or incompetence, the burden to show that the VHA examination report and January 2012 opinion are inadequate has not been met and the Board finds the arguments in this regard to be unpersuasive.  Hilkert v. West, 12 Vet. App. 145, 151 (1999) (an appellant bears the burden of persuasion to show that the Board's reliance on an examiner's opinion was in error).  

The Board acknowledges the Veteran's allegation that he currently has an acquired psychiatric disorder related to his military service.  The Board notes that lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  In the instant case, the Board finds that the question regarding the potential relationship between any acquired psychiatric disorder and any instance of the Veteran's service, to include his acknowledged stressor, is complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions); Jones v. Brown, 7 Vet. App. 134, 137 (1994) (where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).  

In this regard, the question of diagnosis and etiology of an acquired psychiatric disorder involves a medical subject concerning an internal psychological process extending beyond an immediately observable cause-and-effect relationship.  Specifically, the diagnosis and etiology of such a disorder requires the applicability of the DSM-IV as well as knowledge of the impact traumatic experiences have on the human psyche.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Board accords the Veteran's statements regarding the etiology of such disorder no probative value as he is not competent to opine on such a complex medical question.   

The Board has also considered whether the Veteran is entitled to presumptive service connection for a psychosis.  However, there is no evidence that such manifested within one year of the Veteran's service discharge in November 1980.  Rather, such was not noted until the mid- to late 2000's.  Furthermore, the VHA expert actually determined the Veteran does not suffer from a delusional disorder and certainly did not within one year of his separation from service.  Moreover, the Veteran has not alleged a continuity of psychotic symptomatology since service.  Rather, in statements of record, he indicated that he did not begin to notice his alleged psychiatric disorder until the 2000's.  Therefore, presumptive service connection for a psychosis, to include based on continuity of symptomatology, is not warranted.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker, supra.

Therefore, based on the foregoing, the Board finds that the Veteran does not have PTSD as a result of a verified in-service stressor; an acquired psychiatric disorder other than PTSD is not shown to be causally or etiologically related to any disease, injury, or incident during service; and a psychosis did not manifest within one year of his service discharge.  Consequently, service connection for an acquired psychiatric disorder, to include PTSD, is not warranted.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


